Citation Nr: 1704935	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  15-02 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a depressive disorder.

3. Entitlement to service connection for type II diabetes mellitus.

4. Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from January 1968 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. A July 2004 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran was notified of his appellate rights, but did not complete an appeal or submit new and material evidence within one year of the rating decision.

2. Evidence received since the July 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. The Veteran has been diagnosed with a depressive disorder that is as likely as not etiologically related to his active duty service.

4. The Veteran has not been diagnosed with type II diabetes mellitus at any point during the appeal period.

5. The Veteran has not been diagnosed with ischemic heart disease at any point during the appeal period.


CONCLUSIONS OF LAW

1. The July 2004 rating decision which denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the July 2004 rating decision in connection with Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. With resolution of reasonable doubt in the Veteran's favor, a depressive disorder was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

4. Type II diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5. Ischemic heart disease was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required as to the issues considered herein.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating records has been satisfied.  The Veteran has been afforded a VA examination when warranted.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Application to Reopen

The RO denied the appellant's claim of service connection for PTSD by a July 2004 rating decision, based on a finding that the Veteran was not then diagnosed with PTSD.  The Veteran was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision nor submit new and material evidence within one year; therefore, the July 2004 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the July 2004 rating decision includes additional lay statements, the report of an April 2013 VA examination, and the report of a September 2016 private mental health assessment.  Significantly, both the April 2013 VA examination and September 2016 private assessment provide a diagnosis of a depressive disorder, which the September 2016 assessment relates to the Veteran's active service.  This evidence was not before VA at the time of the July 2004 denial, and it raises a reasonable possibility of substantiating the Veteran's claim by providing a diagnosis of a psychiatric disorder as well as an indication that this disorder is related to active service.  Therefore, this evidence constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder must be reopened.  

II. Service Connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303  . That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Depressive Disorder

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder.  Initially, the Board observes the Veteran has been diagnosed with a depressive disorder.  See April 2013 VA examination report; September 2016 private mental health assessment report.  Even though the Veteran claimed service connection for PTSD, given the diagnosis of a depressive disorder, the Board has expanded its consideration of the issue on appeal.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Significantly, the Veteran's private psychologist, Dr. H-G opined in her September 2016 assessment that the Veteran's depressive disorder more likely than not began in active service.  In this regard, Dr. H-G noted the Veteran's reports of his service in Vietnam and of his post-service symptomatology, including heavy drinking, chronic sleep impairment, impairment of short and long-term memory and difficulty concentrating.  The Veteran's reports of his post-service symptoms are supported by July 2016 lay statements from his brother and sister.  Finally, Dr. H-G noted that there is a body of medical literature that found active military service impacts depression, anxiety, and quality of life satisfaction.

The Board acknowledges that an April 2013 VA examiner opined that the Veteran's current depression is less likely than not related to his active service.  However, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the positive medical opinion submitted on the Veteran's behalf, as well as supporting lay statements which address his post-service symptomatology, and resolving all doubt in his favor, the Board finds that service connection for a depressive disorder is warranted.

Diabetes Mellitus & Ischemic Heart Disease

The Veteran also claims service connection for type II diabetes mellitus and ischemic heart disease as directly related to his active service.  The Board notes that both type II diabetes mellitus and ischemic heart disease are presumed due to active service for veterans exposed to an herbicide agent during such service.  38 C.F.R. § 3.309(e).  As the Veteran served within the Republic of Vietnam, exposure to an herbicide agent is presumed.  See 38 C.F.R. § 3.307(a)(6).

Significantly, however, the Veteran has not been diagnosed with either type II diabetes mellitus or ischemic heart disease at any point during the appeal period.  With respect to ischemic heart disease, while the Veteran has a history of a transient ischemic attack (mini-stroke) and subjective complaints of chest pain and shortness of breath, the report of a May 2012 stress test reveals no ischemic changes on stress or rest.  The Veteran has not identified any competent medical evidence showing a current diagnosis of any form of ischemic heart disease.

Regarding a diagnosis of diabetes mellitus, the Board acknowledges that a VA Physician Assistant (PA) added a diagnosis of diabetes mellitus to the Veteran's "problem list" in January 2015.  In January 2016 correspondence, the PA clarified that she was not the Veteran's primary care physician, but was covering the VA clinic at the time, and added this diagnosis to the Veteran's problem list based on fasting glucose test results from 2011.  There is no indication that this diagnosis was based on contemporaneous testing.

By contrast, an October 2014 VA examination report indicates the Veteran does not meet the criteria for a diagnosis of diabetes, noting he had non-fasting glucose elevation due to diet, obesity, and alcohol use, but did not have elevated A1C levels to the diabetic range within the record.  A February 2016 addendum opinion confirms the Veteran does not meet the diagnostic criteria for diabetes based on lab testing with normal glucose values.  The VA examiner stated that the Veteran "is being treated by a [PA] for 'diabetes' in the absence of elevated A1c."  

The Board is not required to accept as probative evidence a diagnosis that is not supported by the objective medical evidence of record.  See generally Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  While the PA stated the Veteran's 2011 glucose levels supported a diagnosis of diabetes, no additional testing was performed at the time of the January 2015 diagnosis.  In addition, the Board notes that VA treatment records reflect that, due to his elevated glucose levels, he was being treated for impaired fasting glucose (pre-diabetes) in an effort to prevent development of diabetes.  See, e.g., April 2012 VA Primary Care Note.  Because the January 2015 diagnosis of diabetes mellitus is contrary to the objective medical reports and evidence contained in the record, including the October 2014 and February 2016 VA examination reports, the Board affords no probative value to this diagnoses.

The Board acknowledges that the Veteran himself has claimed that he suffers from type II diabetes mellitus and ischemic heart disease as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995). 

Finally, the Veteran's representative asserts that elevated A1C levels ranging from 6.0% to 6.2% sufficiently supports the diagnosis of type II diabetes mellitus.  See October 2016 Brief.  However, the Board takes notice that, according to the National Institute of Diabetes and Digestive and Kidney Diseases, a division of the National Institutes of Health, a diagnosis of diabetes requires A1C levels of 6.5% or above.  The record does not reflect elevated A1C levels that would sufficiently render the VA examiner's opinions inadequate.

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even though the Veteran served within the Republic of Vietnam and is presumed to have been exposed to an herbicide agent, such exposure is not germane in the absence of any resulting chronic disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  The Board finds that the competent, probative evidence of record does not contain a diagnosis of type II diabetes mellitus or ischemic heart disease at any point during the appeal period.  The preponderance of the evidence weighs against the Veteran's claim, and the benefit-of-the-doubt rule does not apply.  Service connection for these disabilities must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Service connection for a depressive disorder is granted.

Service connection for type II diabetes mellitus is denied.

Service connection for ischemic heart disease is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


